COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                §
THE CITY OF EL PASO, TEXAS,                                       No. 08-14-00143-CV
                                                §
                          APPELLANT                                  Appeal from the
                                                §
V.                                                                 327th District Court
                                                §
EL PASO COUNTY EMERGENCY                                        of El Paso County, Texas
SERVICES DISTRICT NO. 1,                        §
                                                                  (TC# 2012DTX03609)
                            APPELLEE            §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to withdraw its notice of appeal. The

Rules of Appellate Procedure do not allow for an appellant to withdraw its notice of appeal in

civil cases, so the Court has construed the motion as requesting dismissal of the appeal pursuant

to TEX.R.APP.P. 42.1(a)(1). Appellee does not oppose the motion. The motion is granted and

the appeal is hereby dismissed.



September 3, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)